DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
a gas fraction line at the top of the chambers; 
a liquid fraction line at the bottom of the chambers
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 contains the limitation(s): “…a gas fraction line at the top of the chambers for gas fluid communication between the chambers; and a liquid fraction line at the bottom of the chambers for liquid fluid communication between the chambers.”

Claim 5 includes similar limitations and is similarly rejected.
Claim 5 is rejected based on dependency from a rejected claim. 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 8, 11 include the term "enhanced" in the claim is a relative term which renders the claim indefinite.  The term "enhanced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Additionally, it is unclear what is meant by this claim as the claim requires a comparison of the assembly to itself in a circular manner (i.e. the assembly described but ‘better’). The claim is also indefinite as the selection of an arbitrary different apparatus would be required when determining the meets and bounds of the claim. For example, if the claim was issued, determination of whether an apparatus (Apparatus A) is infringing would require an arbitrary second apparatus (Apparatus B) that meets the limitations of claim 1 but has less pumping/circulation than the first apparatus (Apparatus A). 
Also, if the ‘enhanced pumping’ or ‘enhanced circulation of particulate’ is to be interpreted as, “the assembly has enhanced pumping/circulation of particulate when compared to the current state of the art/current assemblies”, the meaning of Applicant’s claim would change as the state of the art progresses.
Claim 5 includes the limitation(s): “wherein the gas fraction line is configured as a restriction to the gas fluid flow from the outer chamber to the inner chamber to increase pressure in the outer chamber for enhanced circulation of particulate therefrom with the liquid fraction.”
It is unclear what is intended by the limitation “a restriction to the gas fluid flow from the outer chamber to the inner chamber to increase pressure in the outer chamber for enhanced circulation of particulate therefrom with the liquid fraction” It is unclear how a restriction would increase pressure when there are multiple outlets that would allow for an increase in fluid flow corresponding to the restricted flow. Additionally, it is unclear 
Additionally, it is unclear how to determine whether a restriction is present as the same physical flow path could be considered a restriction or not based on flow rate, and a corresponding increase pressure could be accomplished by adjusting the input rate, causing the fluid path to act as a restriction at a higher rate and not as a restriction at a lower rate. 
It is unclear if a hypothetical apparatus would be considered to not infringe if the flow rate is kept below the maximum throughput of the flow path, and the same apparatus, identical in structure, would be considered to infringe if the flow rate is increased to the point where the flow exceeds the maximum throughput, therefore causing the flow line to act as a restriction. 
Claim 6 includes the limitation(s) “… a deflector …to discourage particulate from advancing to the pump.”
The term "discourage" in the claim is a relative term which renders the claim indefinite.  The term "discourage" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear if the deflector is required to prevent particulate from advancing to the pump, or if particulate is allowed to pass to the pump. 
Additionally, it is unclear what is meant by this claim as the claim requires a comparison of the assembly to itself in a circular manner (i.e. the assembly described but ‘better’). The claim is also indefinite as the selection of an arbitrary different 
Also, if the ‘to discourage particulate from advancing to the pump’ is to be interpreted as, “the assembly configured to discourage particulate from advancing to the pump when compared to the current state of the art/current assemblies”, the meaning of Applicant’s claim would change as the state of the art progresses.
Claim 7 includes similar limitations (encourage) and is similarly rejected. 
 Claims 2-10, 12-20 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11-12, 14-19 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanstad (US 20160010433).

Regarding claim 1, Kanstad teaches:
A splitter assembly (Kanstad 220) at an oilfield accommodating a well containing multiphase production fluid, the assembly comprising: 
an inlet (Kanstad 222) in fluid communication with a multiphase pump (Kanstad 130) at the oilfield; 
an outer chamber (Kanstad 600) coupled to the inlet for receiving multiphase fluid of the well from the pump with a gas fraction of the fluid over a liquid fraction of the fluid; 
a recirculation outlet (Kanstad 226) at a lower portion of the chamber to direct (Kanstad via line containing 208) a first portion (Kanstad exiting 226) of the liquid fraction to the pump to enhance pumping thereof; 
an inner chamber (Kanstad near 610/612/614) in fluid communication with a lower portion of the outer chamber to attain a second portion (Kanstad exiting 224) of the liquid fraction; and 
a production outlet (Kanstad 224) in fluid communication with a spillover location (Kanstad near 612) at a top (Kanstad near 610/612/222) of the inner chamber to attain the gas fraction and the second portion of the liquid fraction for production. 

Regarding claim 2, Kanstad teaches:
The splitter assembly of claim 1 wherein the outer chamber is an outer tube (Kanstad 600) and the inner chamber is an inner tube (Kanstad 610). 

Regarding claim 3, Kanstad teaches:
(Kanstad Figs. 6-7) within the outer tube. 

Regarding claim 4, Kanstad teaches:
The splitter assembly of claim 1 wherein the inner chamber is located adjacent the outer chamber, the assembly further comprising: 
a gas fraction line (Kanstad fluid path between 600/610 via 620/612) at the top of the chambers for gas fluid communication between the chambers; and a liquid fraction line (Kanstad fluid path between 600/610 via 614) at the bottom of the chambers for liquid fluid communication between the chambers. 

Regarding claim 6, Kanstad teaches:
The splitter assembly of claim 1 further comprising a deflector (Kanstad solid portion of 610 near 226, directly between inlet 222 and outlet 226, directing sand to pass via 602 to exit via the same path as inner chamber fluid) in the outer chamber adjacent the recirculation outlet (Kanstad 226) to discourage particulate from advancing to the pump. 

Regarding claim 7, Kanstad teaches:
The splitter assembly of claim 6 further comprising a cup shaped base (Kanstad near 224/226) below the recirculation outlet to encourage the particulate toward the inner chamber. 

Regarding claim 8, Kanstad teaches:
A pump system at a subsea oilfield, the system comprising: 
a multiphase pump (Kanstad 130) for pumping a production fluid of a subsea well (Kanstad near 110) at the oilfield; and 
a splitter assembly (Kanstad 220) with an inlet (Kanstad 222) in fluid communication with the pump for attaining the production fluid therefrom, the splitter assembly having a production outlet (Kanstad 224) for producing a first portion of a liquid fraction of the production fluid and a recirculation outlet (Kanstad 226) for diverting a second portion (Kanstad exiting 226) of the liquid fraction back to the pump for increasing a pressure differential thereat to enhance pump capacity. 

Regarding claim 9, Kanstad teaches:
The pump system of claim 8 further comprising a mixer (Kanstad 210) in fluid communication (Kanstad via line containing 208, see Fig. 2, 7) with the recirculation outlet and the pump for mixing the second portion of the liquid fraction with production fluid from the well in advance of pumping thereof. 

Regarding claim 11, Kanstad teaches:
A method of pumping a multiphase fluid from a well at an oilfield, the method comprising: advancing the fluid from the well to a multiphase pump (Kanstad 130) at the oilfield; routing the fluid from the pump to a splitter assembly (Kanstad 220) at the oilfield; separating (Kanstad [0015, 0036-0038]) a gas fraction of the fluid from a liquid fraction of the fluid within the splitter assembly; and sending (Kanstad via 226 and line containing 208) a first portion of the liquid fraction from the splitter assembly back to the pump for enhancing pumping capacity thereof. 

Regarding claim 12, Kanstad teaches:
The method of claim 11 further comprising producing (Kanstad [0015, 0037-0038], claim 19) a gas cap within the assembly to lower wellhead pressure at the well and initiate production. 

Regarding claim 14, Kanstad teaches:
The method of claim 11 further comprising: combining (Kanstad via 228 and 224 into 252) the gas fraction with a second portion (Kanstad exiting 224) of the liquid fraction; and producing (Kanstad via 252) the combined gas and second portion liquid fractions 

Regarding claim 15, Kanstad teaches:
The method of claim 14 wherein the separating of the production fluid into gas and liquid fractions comprises: receiving the fluid from the pump within an outer chamber (Kanstad 600) of the splitter assembly; and pooling (Kanstad near 602) the liquid fraction at a bottom (Kanstad near 224, 602) of the outer chamber with the gas fraction thereabove (Kanstad near 228). 

Regarding claim 16, Kanstad teaches:
(Kanstad via 614/612) with an inner chamber (Kanstad 610) adjacent thereto, the fluid communication through the bottom (Kanstad near 224) of the outer chamber, the method further comprising employing a wall (Kanstad lower portion of 610 without 614) of the inner chamber to facilitate the pooling of the liquid. 

Regarding claim 17, Kanstad teaches:
The method of claim 16 further comprising advancing the second portion of the liquid fraction from the pooled liquid to a level (Kanstad near 620/612) at the top of the inner chamber for spillover (Kanstad via 612, [0037-0038]) thereinto. 

Regarding claim 18, Kanstad teaches:
The method of claim 17 wherein the combining (Kanstad via 612, [0037-0038]) of the gas fraction with the second portion of the liquid fraction occurs at the spillover location. 

Regarding claim 19, Kanstad teaches:
The method of claim 11 further comprising starting the pump with a priming fluid (Kanstad 270, [0037]) prior to the advancing. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 10 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Kanstad.

Regarding claim 10, Kanstad teaches:
The pump system of claim 8 but does not expressly state:
further comprising a gas compressor in fluid communication with and located between the multiphase pump and the splitter assembly to compress the production fluid from the pump in advance of reaching the splitter assembly. 
However a different embodiment, teaches locating the flow splitter downstream of an outlet of a gas compressor (Kanstad [0012]).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Kanstad to include locating a gas compressor between the pump and splitter in order to allow for a larger energy drop between fluid entering and exiting the splitter, increasing the effectiveness of the splitter. 
Additionally, it would be obvious to combine embodiments taught in the same reference as the Federal Circuit has held that it is permissible to combine two different embodiments disclosed in the same piece of prior art and noted that such a combination does not require “a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). 

Claim 13, 20 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Kanstad in view of Bibet (US 20160290331).

Regarding claim 13, Kanstad teaches:
The method of claim 11 including operating in high gas volume fraction scenarios including dead wells with gas buildup (Kanstad [0015, 0037-0038], claim 19) but does not discuss specific ratios or expressly state: wherein the production fluid from the well is of a gas volume fraction in excess of about 60%. 
Bibet teaches an apparatus comprising a mixer (Bibet 107) outputting to a multiphase pump (Bibet 110) that outputs to a splitter (Bibet 115), the splitter comprising an output line (Bibet 160) connected upstream of the multiphase pump, and using the apparatus in high gas fraction scenarios, including gas volume fractions of above 70-90% (Bibet [0074-0075, 0078-0081])
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Kanstad to include use in high gas fraction scenarios in order to allow the operator to begin production of wells with high gas volume fractions, including dead wells, without damaging production equipment or excessively depleting wellbore pressure. Kanstad [0015, 0037-0038], claim 19.

Regarding claim 20, the combination of Kanstad and Bibet teaches:
(Kanstad 270, [0037]) from a group consisting of a chemical injection liquid, methanol and monoethylene glycol.

Claim Rejections - Prior Art
The Examiner notes that no art rejection has been made for claim 5 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to make a new art based rejection on these claims once the 112(a) and 112(b) rejection has been resolved by the Applicant.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Becquin (US 20160138762) teaches a subsea production recirculation system comprising mixer, pump, and separator.
Appleford (US 20040245182) teaches a subsea production recirculation system comprising mixer, pump, gas compressor and separator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674